Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response to amendment filed on 11/12/20 has been entered to claims 14-19.
Claims 1-13 have been canceled by this Amendment.
However, New added claims 21-34 do not entered because new claims 21-34 have been submitted to have different inventions to invention of claims 14-19 (see MPEP § 821.03).
Election/Restrictions
Newly submitted claims 21-34 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 21-34 are distinct for the reasons have acquired a separate status in the art as shown by their different classification because of their recognized divergent subject matter. For example, Claims 21-34 do not require a switching device (STT).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. 
Accordingly, claims 21-34 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP §821.03.
Claims 14-19 are now pending in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 8,416,600) in view of Augustine (US 9,734,880).
Regarding independent claim 14, Lin, all relevant text and figures, disclose a magnetic memory, comprising: first word line (WL); a bit line (BL); a source line (SL); memory cells; and a conductive wire, wherein: each of the memory cells includes a magnetic-tunneling-junction (MTJ) film stack and a spin-torque-transfer (STT) switching device, one terminal of the STT switching device is coupled to one end of the MTJ film stack, another terminal of the STT switching device is coupled to the source line 
Lin does not specifically disclose a second word line connection. Therefore, Lin does not disclose another end of the MTJ film stack is coupled to the conductive wire.
Augustine, in the same field of endeavor, teach the use of conductive wire is coupled to the bit line of a SOT switching device, and one terminal of the SOT switching device is coupled to the conductive wire, another terminal of the SOT switching device is coupled to the source line and a control terminal of the SOT switching device is coupled to the second word line in oreder to improve a switching method. (see Augustine, column 4, lines 37-65) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teachings of Augustine to the teachings of Lin, such that the switching and combination of two devices can be improve.  
As for claim 15, The magnetic memory of claim 14, wherein the source line is coupled to a current source (see figure 4)

Allowable Subject Matter
Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: These are the closest references found:
Also, applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN N NGUYEN whose telephone number is (571)272-1879.  The examiner can normally be reached on Monday- Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



HIEN N. NGUYEN
Primary Examiner
Art Unit 2824



/HN/
February 27, 2021

/HIEN N NGUYEN/Primary Examiner, Art Unit 2824